Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 03/27/2019.  Claims 1-20 are pending in the case.  Claims 1, 8, and 16 are independent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-11, 16, and 18-19 are rejected under AIA  35 U.S.C §102(a)(2) as being anticipated by HUANG et al. (US 20200167202 A1, hereinafter HUANG).


As to independent claims 1, 8, and 16, HUANG teaches a system (paragraph [0079], For example, the computing system 700 may be an edge computing device, a cloud platform, a server, a database, and the like; paragraph [0055], the initial model search can identify and deploy a dynamic AI model than can have a changed configuration depending on the deployment environment), comprising a processor to:
monitor system resources and performance preferences (paragraph [0027], a cloud platform may automatically select an optimum ML model for cold start deployment to an edge device based on a dynamic operating environment information associated with the edge device. The operating environment information may include available sensor information (including any sensors not working properly), location of the sensors/edge system with respect to the industrial asset, a time at which the model is being deployed, a type of the edge system, and the like; operating environment information is the system resources and performance preferences);
select model fragments based on the system resources and the performance preferences (paragraph [0027], a cloud platform may automatically select an optimum ML model for cold start deployment to an edge device based on a dynamic operating environment information associated with the edge device; paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc.); paragraph [0073], In 613, the method may include dynamically determining an optimum ML model for the cold start of the edge system from among the already deployed ML models based on the received meta information and the local edge information; the optimum ML model is the selected model; … the determined ML model may include initial parameter values for the ML model for processing incoming data of the industrial asset; the initial model configuration parameters are the model fragments);
construct a running artificial intelligence (AI) model from the model fragments (paragraph [0073], in 614, the method may include transmitting the determined optimum ML model to the edge system; paragraph [0073], the determined ML model may include initial parameter values for the ML model for processing incoming data of the industrial asset; paragraph [0068], The idea is to use meta information to incrementally and automatically change the model configuration; the model configuration is the model fragments); and
automatically modify the running AI model using the model fragments in response to detecting a change in the system resources or a change in the performance preferences (paragraph [0068], to enable changing models, different metrics may be used to check the model performance. For example, metrics could rely on the amount of data points that are being captured and processed by the AI model. To change the model the platform may pull and replace, or can update a current model; The idea is to use meta information to incrementally and automatically change the model configuration; Each increment could be more functional parameters or adding a parameter layer; and also, paragraph [0077], In 632, the method may include receiving performance information from an edge system processing incoming data of an industrial asset using a current increment of the incremental ML model. In some embodiments, the received performance information may include one or more of a predication accuracy of the current increment of the incremental ML model, an amount of time since the current increment was deployed, an amount of data received during a predetermined period of time, a number of hardware sensors that have been activated and which are providing the incoming data of the industrial asset; and also, paragraph [0078], in 633, the method may include dynamically determining to modify the current increment of the incremental ML model used by the edge system with a next increment of the incremental ML model having increased complexity based on the received performance information; the next increment may add one or more additional layers to a neural network of the incremental ML model, add an additional parameter (e.g., weight, coefficient, etc.) to the incremental ML model, and the like, with respect to the current increment. Each increment among the plurality of increments may be associated with a predetermined accuracy threshold of the incremental ML model; the received performance information is the system resource information; model configuration is the model fragments).

As to dependent claim 2, the rejection of claim 1 is incorporated. HUANG teaches the 
system of claim 1, wherein the system resources are associated with an edge computing device executing the running Al model (paragraph [0047], Prior to sending the data to the cloud platform 230, the edge systems 210 and 220 may process the raw data from the assets 201 and 202 using a machine learning model, or multiple machine learning models).

As to dependent claim 3, the rejection of claim 1 is incorporated. HUANG teaches the 
system of claim 1, wherein the system resources comprise available processing, free memory, free storage space, available power, or any combination thereof (paragraph [0065], accuracy is just one type of metric that can be used to update the incremental ML model. As another example, an amount of data, an amount of time, noise level in sensor data, range of recent input data, availability of sensors, and the like; availability of sensors is one type of the system resources).

As to dependent claim 4, the rejection of claim 1 is incorporated. HUANG teaches the 
system of claim 1, wherein the performance preferences comprise power consumption, model size, inference time, model accuracy, adaptability to new input, or any combination thereof (paragraph [0065], accuracy is just one type of metric that can be used to update the incremental ML model. As another example, an amount of data, an amount of time, noise level in sensor data, range of recent input data, availability of sensors, and the like; model accuracy is one type of performance preferences).

As to dependent claims 7, 11, and 19, the rejection of claim 1 is incorporated. HUANG teaches the system of claim 1, wherein the processor is to predict a change in system resources and construct a modified Al model to replace the running Al model (paragraph [0068], to enable changing models, different metrics may be used to check the model performance. For example, metrics could rely on the amount of data points that are being captured and processed by the AI model. To change the model the platform may pull and replace, or can update a current model; The idea is to use meta information to incrementally and automatically change the model configuration).

As to dependent claims 10 and 18, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, wherein automatically modifying the running Al model comprises enhancing the running Al model using a model fragment in response to detecting an increase in a system resource or reducing the running Al model using a model fragment in response to detecting a decrease in a system resource (paragraph [0070], different models may be used at different stages of the increments. For example, the amount of data coming in may cause a new model to be chosen given the amount of input data has changed. In this case, complexity may go up or down. As another example, different metrics may be used at different stages of the increments).

As to dependent claim 15, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising retraining the modified running Al model (paragraph [0076], in 631, the method may include storing an incremental ML model comprising a plurality increments which sequentially increase a complexity of a predictive function of the incremental ML model. The incremental ML model may have a plurality of versions where each sequential version increases a complexity of a prior version in the sequence. In addition, the plurality of increments may sequentially increase a prediction accuracy of the incremental ML model when processing incoming data of the industrial asset).

As to dependent claim 20, the rejection of claim 16 is incorporated. HUANG teaches the computer program product of claim 16, further comprising program code executable by the processor to predict the system resources based on historical data or usage profiles, wherein the processor is to store a subset of the model fragments on a local storage based on the predicted system resources (paragraph [0052], the cloud platform 320 may store local edge information of other edge systems (not shown) which include ML models that are already deployed thereon and working appropriately. The local edge information may include the same type of information as the meta information 312. For example, the other edge devices may have already provided ML models, algorithms, software packages, and associated hyperparameters to the cloud platform 320; ML models that are already deployed is the historical data; the other local edge device is the local storage with parameters).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of FARAHAT et al. (US 20200057689 A1, hereinafter FARAHAT).

As to dependent claims 5, 9, and 17, the rejection of claim 1 is incorporated. HUANG teaches the system of claim 1, wherein the processor is to select the model fragments based on the system resources, the performance preferences, current model fragments being used (paragraph [0078], in 633, the method may include dynamically determining to modify the current increment of the incremental ML model used by the edge system with a next increment of the incremental ML model having increased complexity based on the received performance information, and in 634, the method may include transmitting the next increment of the incremental ML model to the edge system. For example, the next increment may add one or more additional layers to a neural network of the incremental ML model, add an additional parameter (e.g., weight, coefficient, etc.) to the incremental ML model, and the like, with respect to the current increment. Each increment among the plurality of increments may be associated with a predetermined accuracy threshold of the incremental ML model, and the like; model accuracy is the performance preference).
HUANG does not teach:
 	to select a model based on a cost of migrating to a new model.
FARAHAT teaches:
to select a model based on a cost of migrating to a new model (paragraph [0088], based on the updated cost information, the cost savings associated with each model is calculated; At 709, a new model is selected based on the associated cost savings).
Since HUANG teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to select a model based on a cost of migrating to a new model, as taught by FARAHAT, as the prior arts are in the same application field of intelligent system configuration, and FARAHAT further teaches model fragments types. By incorporating FARAHAT into HUANG would expand the utility of HUANG’s system by allowing a new model is selected based on the associated cost savings (FARAHAT, paragraph [0088]).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Achin et al. (US 2015/0339572 A1, hereinafter Achin).

As to dependent claim 6, the rejection of claim 1 is incorporated. HUANG does not teach the system wherein the model fragments comprise different model types, parameter tunings, or compressions of an Al model.
	Achin teaches:
the model fragments comprise different model types, parameter tunings, or compressions of an Al model (paragraph [0219], Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks).
Since HUANG teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model fragments comprise different model types, parameter tunings, or compressions of an Al model, as taught by Achin, as the prior arts are in the same application field of intelligent system configuration, and Achin further teaches model fragments types. By incorporating Achin into HUANG would expand the utility of HUANG’s system by allowing to improve the choice of tuning parameters (Achin, paragraph [0219]).

Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Saxena et al. (US 20180137858 A1, hereinafter Saxena).

As to dependent claim 12, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising generating the model fragments (paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc.). 
Huang does not teach:
generating the model fragments comprises pruning a node or an edge of a generated Al model.
Saxena teaches:
generating the model fragments comprises pruning a node or an edge of a generated Al model (paragraph [0109], based on a desired set of rules and/or functions desired to be enabled in an environment, the graph model may be analyzed to identify where additional nodes can be placed in the graph model (with which associated properties), where a node can be eliminated, and/or which property values of edges can be modified (e.g., improve quality)).
Since HUANG teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the model fragments comprises pruning a node or an edge of a generated Al model, as taught by Saxena, as the prior arts are in the same application field of intelligent system configuration, and Saxena further teaches pruning a node. By incorporating Saxena into HUANG would expand the utility of HUANG’s system by allowing to provide desired coverage may be identified (Saxena, paragraph [0109]).

Claim 13 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Ren et al. (US 20200250523 A1, hereinafter Ren).

As to dependent claim 13, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising generating the model fragments (paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc). 
Huang does not teach:
generating the model fragments comprises quantizing a weight of a generated Al model.
	Ren teaches:
generating the model fragments comprises quantizing a weight of a generated Al model (paragraph [0025], the process 300 may multiply the gains to the weights of the AI model at 304; The process 300 may further quantize the weights of each of the convolution layers of the AI model to fixed point at 306).
Since HUANG teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the model fragments comprises quantizing a weight of a generated Al model, as taught by Ren, as the prior arts are in the same application field of intelligent system configuration, and Ren further teaches quantizing a weight of a model. By incorporating Ren into HUANG would expand the utility of HUANG’s system by allowing the result of the multiplication of the weights and the gains can be quantized (Ren, paragraph [0025]).

Claim 14 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Jain et al. (US 20180359084 A1, hereinafter Jain).

As to dependent claim 14, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising generating the model fragments (paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc). 
Huang does not teach:
generating the model fragments comprises weight rounding a weight of a generated Al model.
Jain teaches:
generating the model fragments comprises weight rounding a weight of a generated Al model (paragraph [0016], the intermediate results may include weights of a partially trained model. These weights may be a number with a large numerator and a large denominator. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators).
Since HUANG teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the model fragments comprises weight rounding a weight of a generated Al model, as taught by Jain, as the prior arts are in the same application field of intelligent system configuration, and Jain further teaches rounding a weight of a model. By incorporating Jain into HUANG would expand the utility of HUANG’s system by allowing the intermediate results may include weights of a partially trained model (Jain, paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143